Appeal unanimously dismissed as moot. Memorandum: Petitioner appeals from a judgment dismissing his petition seeking habeas corpus relief and annulment of revocation of his parole. He argues that a Grand Jury dismissal of criminal charges against him collaterally estopped the Parole Board from revoking his parole based on the same conduct. Since petitioner has completed the maximum term of his sentence, this appeal is moot (see, Matter of Salas v New York State Div. of Parole, 139 AD2d 519, 520). (Appeal from judgment of Monroe County Court, Connell, J.—habeas corpus.) Present—Dillon, P. J., Callahan, Green, Balio and Davis, JJ.